NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5756-17T1

JANET DIXON,

          Plaintiff-Appellant,

v.

HC EQUITIES ASSOCIATES, LP,

     Defendant-Respondent.
_____________________________

                    Submitted April 4, 2019 – Decided May 2, 2019

                    Before Judges Whipple and Firko.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. L-7755-16.

                    Rothenberg, Rubenstein, Berliner & Shinrod, attorneys
                    for appellant (Alan Berliner, on the brief).

                    The Law Office of John P. Hendrzak, attorneys for
                    respondent (Christopher S. Byrnes, on the brief).

PER CURIAM

          Plaintiff Janet Dixon slipped and fell on a sidewalk while it was snowing.

She appeals from a July 20, 2018 order granting summary judgment to defendant
HC Equities Associates LP, the owner of the premises. We affirm because the

undisputed facts established that defendant did not breach a duty of care to

plaintiff.

                                          I.

       We derive the facts from the summary judgment record, viewing them in

the light most favorable to plaintiff. After leaving work on March 3, 2015,

plaintiff fell during a snowstorm in Elizabeth. According to certified records

from the National Centers for Environmental Information, U.S. Department of

Commerce, National Oceanic and Atmospheric Administration (NOAA) for

Newark Airport, a snowstorm consisting of mixed snow, ice pellets, and freezing

rain developed between 5:15 p.m. and 10:09 p.m. that day. A winter weather

advisory was issued at 4:01 a.m. on March 3, 2015, stating:

             Winter weather advisory remains in effect from 3[:00]
             [p.m.] this afternoon to 2[:00] [a.m.] EST Wednesday.

             *Locations . . . New York City . . . as well as Union
             [County] . . . .

             *Hazard Types . . . snow . . . sleet and freezing rain.

             *Accumulations . . . snow accumulation of [one] to
             [three] inches . . . along with less than a tenth of an inch
             of ice.

             *Temperatures . . . in the lower [thirties].


                                                                            A-5756-17T1
                                          2
            *Timing . . . snow develops late this afternoon . . . then
            mixes with sleet and freezing rain this evening before
            changing to freezing rain by midnight . . . then to plain
            rain late at night.

            *Impacts . . . snow covered surfaces . . . coated with ice
            . . . will make traveling difficult at times.

      Plaintiff was employed as a senior probation officer and left work at 7:00

p.m., exiting the Albender building through the front entrance and walking

around the building to the parking lot where her state issued car was parked.

According to plaintiff, she slipped and fell on ice outside of the building. At her

deposition, she testified that it started snowing earlier that day while she was at

work, but not before she arrived, and when she left. There was at least one inch

of snow on the sidewalk and "[she] was making tracks . . . [she] was just

walking." Plaintiff was wearing boots and was "walking very slow" because she

saw snow on the sidewalk. She testified she "was walking and the next thing

[she] knew [she] was in the air and coming down." Plaintiff "assume[d]" that

her feet slipped, but had no specific recollection of whether one foot or both feet

slipped. In her interrogatory answers, plaintiff certified that she did not notice

ice under the snow before or after her fall, and contradicted herself in a

supplemental interrogatory answer stating there was "[i]ce under snow." She




                                                                           A-5756-17T1
                                        3
fell on her left side, "hitting [her] butt." As a result of her fall, plaintiff fractured

her left hip and underwent a left hip replacement. 1

      Plaintiff sued defendant alleging negligence.           The parties engaged in

discovery and defendant moved for summary judgment arguing there was a lack

of evidence from which a jury could determine that it breached a duty of care to

plaintiff because she fell on snow while it was snowing and there was no duty

to remove the snow until a reasonable time after the snow stopped falling.

      After hearing oral argument, the trial court granted summary judgment

reasoning that no rational jury could find defendant was negligent because

plaintiff fell during an ongoing snowstorm. Accordingly, the trial court entered

an order granting summary judgment to defendant and dismissing plaintiff's

complaint. Plaintiff now appeals.

                                           II.

      On appeal, plaintiff argues that the trial court failed to consider material

factual disputes that should have precluded summary judgment in favor of

defendant. We review a trial court's decision to grant summary judgment de

novo, using the same standard the trial court applies. A motion for summa ry



1
  This information is contained in plaintiff's interrogatory answers. Her medical
records were not provided.
                                                                                 A-5756-17T1
                                           4
judgment must be granted "if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." R. 4:46-

2(c).

        First, the reviewing court must decide whether there was a genuine issue

of fact. Rule 4:46-2(c) states that there is only a genuine issue of fact "if,

considering the burden of persuasion at trial, the evidence submitted by the

parties on the motion, together with all legitimate inferences therefrom favoring

the non-moving party, would require submission of the issue to the trier of fact."

Pursuant to this standard, the judge must decide whether "there exists a single,

unavoidable resolution of the alleged disputed issue of fact, that issue should be

considered insufficient to constitute a 'genuine' issue of material fact for

purposes of Rule 4:46-2." Brill v. Guardian Life Ins. Co., 142 N.J. 520, 540

(1995) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)).

Thus, the evidence must be "so one-sided that one party must prevail as a matter

of law[.]" Ibid. (quoting Anderson, 477 U.S. at 252).

        Here, plaintiff asserted a claim of negligence against defendant. In order

to prove her negligence claim, plaintiff must prove: (1) defendant owed her a


                                                                          A-5756-17T1
                                         5
duty of care; (2) defendant breached that duty; (3) the breach was a proximate

cause of her injury; and (4) plaintiff sustained actual damages. Townsend v.

Pierre, 221 N.J. 36, 51 (2015). Defendant does not dispute that it owed plaintiff

a duty to exercise reasonable care because she was a business invitee at the time

of the accident, but her claim fails as a matter of law because she cannot show

it breached that duty. We agree.

      "An owner or possessor of property owes a higher degree of care to the

business invitee because that person has been invited on the premises for

purposes of the owner that often are commercial or business related." Hopkins

v. Fox & Lazo Realtors, 132 N.J. 426, 433 (1993). That duty requires owners

"to make reasonable inspections of the property and to remedy any reasonably

discoverable defects." Id. at 441.

      The area to which this duty applies "extends to the premises' parking

lot[.]" MacGrath v. Levin Props., 256 N.J. Super. 247, 250 (App. Div. 1992).

Accordingly, a business owner is "under a duty to exercise reasonable care to

keep [its parking area] free of ice and snow." Bates v. Valley Fair Enters., Inc.,

86 N.J. Super. 1, 6 (App. Div. 1964). It has long been recognized, however, that

commercial landowners have a reasonable time in which to act to clear snow

and ice from walkways. See Bodine v. Goerke Co., 102 N.J.L. 642, 644 (E. &


                                                                          A-5756-17T1
                                        6
A. 1926) (holding that a property owner could not be liable for failing to remove

slush or ice from the entrance to a store while the storm was still ongoing).

      In this case, it is undisputed that the snowstorm was ongoing when

plaintiff slipped and fell while walking to her car.            Indeed, plaintiff

acknowledged that it was snowing after she arrived for work and when she left

the building. Given these undisputed facts, defendant was not obligated to

remove snow and ice until the precipitation stopped and it had a reasonable time

to remove the snow and ice.

      In determining whether a duty exists, the court must consider "whether

the imposition of such a duty satisfies an abiding sense of basic fairness under

all of the circumstances in light of considerations of public policy." Hopkins,

132 N.J. at 439. This inquiry "involves identifying, weighing, and balancing

several factors—the relationship of the parties, the nature of the attendant risk,

the opportunity and ability to exercise care, and the public interest in the

proposed solution." ADS Assocs. Grp., Inc. v. Oritani Sav. Bank, 219 N.J. 496,

522-23 (2014) (quoting Brunson v. Affinity Fed. Credit Union, 199 N.J. 381,

403 (2009)). The presence or absence of an enforceable duty is generally a

question of law for the court. Clohesy v. Food Circus Supermarkets, Inc., 149

N.J. 496, 502 (1997).


                                                                          A-5756-17T1
                                        7
      At common law, residential and commercial property owners did not have

a duty to maintain public sidewalks, abutting their premises, free from snow and

ice. Skupienski v. Maly, 27 N.J. 240, 247 (1958). An exception was later

"carved out" for commercial landowners in Stewart v. 104 Wallace St., Inc., 87

N.J. 146, 149-50 (1981). There, plaintiff fell on a severely dilapidated sidewalk

abutting defendant's property and sustained injuries. Id. at 150. Stewart held

that "[c]ommercial property owners are henceforth liable for injuries on the

sidewalks abutting their property that are caused by their negligent failure to

maintain the sidewalks in reasonably good condition." Ibid. This duty has been

extended to include snow and ice removal if a plaintiff could prove actual or

constructive notice by the owner. Mirza v. Filmore Corp., 92 N.J. 390, 395

(1983).

      In Mirza, plaintiff was employed by a company that was located in a

building owned by defendant. Id. at 393. The entrance to the building was

covered with a foot of snow, which concealed ice underneath it. Ibid. It had

snowed three or four days before the day of the accident, as well as throughout

the night leading into the morning plaintiff fell. Ibid. At the time, there was no

duty for an abutting landowner to remove the natural accumulation of snow and




                                                                          A-5756-17T1
                                        8
ice from a public sidewalk. Ibid. The trial judge granted summary judgment in

favor of defendant, and we affirmed. Id. at 393-94.

      In considering Stewart, our Court reiterated that "an abutting owner may

be liable to a pedestrian who is injured as a result of a dangerous condition

irrespective of the fact that nature or some third person caused the condition."

Id. at 394-95. It follows, therefore that:

            the duty to remove snow and ice is more important and
            less onerous than the general duty of maintenance
            imposed by Stewart. Snow and ice pose a much more
            common hazard than dilapidated sidewalks. The many
            innocent plaintiffs that suffer injury because of
            unreasonable accumulations should not be left without
            recourse.

            [Id. at 395.]

The Court clarified "[t]he abutting commercial owner's responsibility arises only

if, after actual or constructive notice, he has not acted in a reasonably prudent

manner under the circumstances to remove or reduce the hazard." Ibid. The

question is whether a reasonably prudent person would have caused the public

sidewalk to be reasonably safe within a reasonable period of time after the

person knew or should have known of the condition. Id. at 395-96. Our Court

concluded the duty to remove "snow or ice or reduction of the risk" depends on

the circumstances. Id. at 396.


                                                                         A-5756-17T1
                                         9
      "Whether a person owes a duty of reasonable care toward another turns

on whether the imposition of such a duty satisfies an abiding sense of basic

fairness under all of the circumstances in light of considerations of public

policy." Hopkins, 132 N.J. at 439. Our courts have interpreted this to mean that

commercial landlords are not required to remove dangerous conditions while

snow is still accumulating, but within a reasonable time after snowfall has

stopped. See Qian v. Toll Bros., Inc., 223 N.J. 124, 136 (2015) (upholding the

imposition of "a duty on commercial property owners to take reasonable

measures to maintain a public sidewalk for the safety of pedestrians was

consonant with public policy and notions of fairness").

      New Jersey has long upheld the principle that commercial property owners

are not liable for clearing snow during a snowstorm. In Bodine, the plaintiff

slipped on slush at the entrance of a store. 102 N.J.L. at 642-43. Plaintiff fell

while it was still snowing, leading the judge to conclude that these facts could

not "justify a jury in finding, that the defendant was guilty of negligence." Id.

at 644. While Bodine involved a plaintiff falling at a store entrance, the premise

that an owner cannot be found negligent for failing to clear snow and ice during

an ongoing storm has been extended to commercial sidewalks.




                                                                          A-5756-17T1
                                       10
      We agree with the trial court here that defendant did not have a duty to

clear the sidewalk outside of its building at the time of plaintiff's accident.

Plaintiff left work at approximately 7:00 p.m. She admitted it was snowing

when she left, as confirmed by the NOAA records. We are not persuaded by the

fact she was driving a state issued car because it has nothing to do with

negligence or defendant's duty in this instance. Our jurisprudence does not

support a duty for a commercial landowner to maintain sidewalks free of ice and

snow until a reasonable time after a storm has ended.

      Plaintiff argues that Quiles v. Hector, No. A-0023-16 (App. Div. Jan. 19,

2018) (slip op. at 9) is not applicable to this case because she was not permitted

to leave work early. In Quiles, plaintiff was bringing a pizza to a friend, who

lived in an apartment complex owned by defendant, while it was snowing. Id.

at 3. Plaintiff testified that she could not walk on the sidewalk because there

was "too much snow[,]" and, therefore, walked down a driveway instead.

Approximately one inch of snow was on the ground, and plaintiff fell, injuring

her right hand and lower back. Id. at 4. Although defendant admitted being

responsible for snow removal, we upheld summary dismissal, concluding there

is no duty for a commercial owner to remove snow until a reasonable time has

passed. Id. at 9. We further held that a commercial landowner has a duty to act


                                                                          A-5756-17T1
                                       11
within a reasonable period of time after he or she "knows or has reason to know

of a dangerous condition caused by the accumulation of snow and ice." Id. at

11.

         In considering Bodine, Mirza, and Qian, we consistently held "defendant

ha[s] a duty to make the private walkways . . . reasonably safe for known or

expected visitors.      However, that duty is to act reasonably under the

circumstances, and defendant cannot be liable for failing to remove the

accumulated snow or ice until a reasonable time after the storm ends." Id. at 9.

We rejected plaintiff's argument in Quiles that the amount of snow on the ground

created a genuine issue of material fact, and found that "the key factual issue

was whether the snowstorm was continuing when plaintiff slipped and fell." Id.

at 13.

         Here, plaintiff contends Quiles is distinguishable because in that case,

plaintiff voluntarily entered the premises, and in this case, plaintiff was required

to stay at work until 7:00 p.m. In response to her argument, the trial judge stated

"it's not prison. She can go home anytime she wants . . . it's just that she may

not necessarily get paid for it, but that's a different issue. She's not locked in,

right?" She claims the trial court erred in relying on Quiles, and urges us to

distinguish it. Our precedent makes no distinction between voluntarily being on


                                                                            A-5756-17T1
                                        12
a premises versus working when it comes to the issue of snow removal. Because

Quiles is an unpublished opinion, it is not binding on any court and may only be

considered as persuasive authority. See Pressler & Verniero, Current N.J. Court

Rules, cmt. 2 on R. 1:36-3 (2019). Therefore, we are unpersuaded by plaintiff's

argument.

                                        III.

       Plaintiff also argues that defendant's superintendent, Carmello, 2 was

aware that probation officers were required to work late some evenings, and he

did not shovel, salt or sand the subject sidewalk. At oral argument, plaintiff's

counsel argued:

             it's reasonable to expect that he would at least attempt
             something . . . . [The employees] only have one way to
             enter and exit the building. When they come out he can
             greet them with a shovel and just shovel a little path, as
             best as he can, to get to the parking lot.

No evidence was provided as to whether Carmello or anyone else salted or

sanded the sidewalk prior to plaintiff's fall, but that is irrelevant because the

storm was in progress and no duty was owed by defendant. Plaintiff also

testified that she has never seen Carmello salt or sand the sidewalks before a

snowstorm, and she never complained to her employer about hazardous sidewalk


2
    No last name was provided for Carmello in the record.
                                                                          A-5756-17T1
                                        13
conditions. Plaintiff's attempt to impose a duty on a commercial landowner who

employs a live-in superintendent to clear sidewalks of ice and snow during an

ongoing snowstorm, such as defendant here, lacks merit, and is unsupported by

statute and case law.

      In support of its position, defendant relies upon Hill v. Saint Barnabas

Medical Center, No. A-0148-17 (App. Div. July 16, 2018), 3 an unpublished case.

In Hill, plaintiff fell outside of defendant's premises while it was snowing

heavily and sustained injuries. Id. at 3. Records provided from the National

Weather Service indicated that the snowstorm began around 8:30 a.m. on the

day of plaintiff's accident, and continued until late afternoon.       Id. at 14.

Summary judgment was granted in favor of defendant. Id. at 7. We again

considered the holdings in Stewart, Qian, and Bodine, all of which previously

held commercial landowners will not be deemed responsible for snow and ice

removal until a reasonable time has passed. Id. at 10-12. "As indicated in

Bodine, the property owner has a reasonable time to act after the storm ends in



3
  As mentioned above, unpublished opinions are not binding on any court and
should not be relied upon for precedential authority. Pressler & Verniero,
Current N.J. Court Rules, cmt. 2 on R. 1:36-3 (2019). "Although the parties
may bring unpublished opinions to the attention of the court, the court itself may
not cite an unpublished opinion except to the limited extent required by the
application of preclusionary legal principals or case history." Ibid.
                                                                          A-5756-17T1
                                       14
which to clear accumulated snow and ice." Id. at 12. Summary judgment was

upheld because the court found there were no genuine issues of material fact as

to whether the storm was ongoing when plaintiff slipped. Ibid.

      The facts here are undisputed. Plaintiff admittedly slipped and fell in the

middle of a five-hour snow storm. The trial court, therefore, did not err in

finding that defendant did not owe a duty to her to clear the snow and ice while

it was still falling, and appropriately granted summary judgment.

      Further, the Restatement (Second) of Torts § 343A (Am. Law. Inst. 1965)

provides: "A possessor of land is not liable to his invitees for physical harm

caused to them by any activity or condition on the land whose danger is known

or obvious to them, unless the possessor should anticipate the harm despite such

knowledge or obviousness." Under the common law, a landowner owes the

highest duty to a business invitee, a person that "has been invited on the premises

for purposes of the owner that often are commercial or business related."

Hopkins, 132 N.J. at 433.

                                       IV.

      Finally, we address N.J.S.A. 40:65-12, which authorizes municipalities to

enact ordinances to compel an owner or tenant of land abutting sidewalks to

remove all snow and ice "within twelve hours of daylight after the same shall


                                                                           A-5756-17T1
                                       15
fall or be formed thereon[.]" These ordinances, while not creating a tort duty as

a matter of law, Smith v. Young, 300 N.J. Super. 82, 95 (App. Div. 1997), may

provide insight as to a reasonable period of time within which to act. Mizra, 92

N.J. at 396 n.3. The relevant Elizabeth Municipal Codes in effect at the time of

plaintiff's accident provided:

            The owner, agent, tenant, occupant or person having
            charge of any building or lands bordering upon any
            street, square, highway or public place within the city
            that is or may be graded, curbed and flagged shall cause
            the sidewalk of the property to be cleared of snow, ice
            or sleet, to a width of at least four feet, within twelve []
            hours of daylight after the same shall be formed or fall
            thereon.

            [Elizabeth, N.J., Mun. Code 12.16.010 (2014).]

            Whenever ice shall form on any sidewalk or any part
            thereof, the owner, agent, tenant, occupant or person
            having charge of any building or lands as aforesaid
            shall, within the space of one hour thereafter, during the
            daytime, cause such sidewalk to be made safe and
            convenient for travel by removing ice therefrom or by
            covering the same with sand or some other suitable
            substance.

            [Elizabeth, N.J., Mun. Code 12.16.020 (2014).]

            The owner, agent, tenant, occupant or person having
            charge of any building or lands within the city which
            has located thereon any off-street parking areas shall
            cause such off-street parking areas to be cleared of
            snow, ice or sleet within twelve [] hours of daylight
            after the same shall be formed or shall fall thereon.

                                                                           A-5756-17T1
                                       16
            [Elizabeth, N.J. Mun. Code 12.16.050 (2014).]

      While these codes are not binding on whether a legal duty existed, they

are instructive as to whether defendant acted reasonably. Elizabeth's ordinances

require an owner to remove snow and ice within twelve hours of daylight after

precipitation has ceased. Thus, defendant's duty here would not have arisen until

the following morning on March 4.

      The undisputed material fact remains that it was snowing and defendant

was afforded a reasonable period of time to remove the snow and ice.

      Affirmed.




                                                                         A-5756-17T1
                                      17